DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11 and 19-20) in the reply filed on 04/28/2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
claims 1 and 19: there is insufficient antecedent basis for the limitation “resolving a search for the document by analyzing, in response to the primary query, the document record to find an actual file name of the document” in the specification as the specification does not disclose the word actual;
claim 4: there is insufficient antecedent basis for this claim in the specification;
claim 5: there is insufficient antecedent basis for this claim in the specification;
claim 6: there is insufficient antecedent basis for this claim in the specification;
claim 8: there is insufficient antecedent basis for this claim in the specification;
claim 10: there is insufficient antecedent basis for the limitation “an end date specifying the last date the version of the document existed in the source path” in the specification as the specification [0057] discloses a path not a source path;
claim 11: there is insufficient antecedent basis for the limitation “wherein the unique document record comprises a hash value of the document” as the specification [0094] discloses hash but not a hash value;
claim 20: there is insufficient antecedent basis for this claim in the specification.

Claim Objections
Claims 1, 4, 5, 10, 19 and 20 are objected to because of the following informalities:  the claims disclose “file name” and “filename” and the claims should utilize consistent spelling/terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are rejected for failing to define what an actual fine name of a document entails.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, claims 1 and 19 are rejected for failing to clearly and distinctly define what an actual fine name of a document entails.  Claims 2-4 and 6-11 are also rejected for failing to cure the deficiency of claim 1.
Claims 1 and 19 disclose limitation “the document record ID” and it is not clear if this is the same as the unique document record, the file name or a totally different identifier for the document.  Therefore, claims 1 and 19 are rejected for failing to clearly and distinctly define the document record ID.
Claims 1 and 19 disclose limitation “performing…all tracked versions of the document,” and it is not clear as to what is to be performed as it relates to all of the tracked versions of the document.  Therefore, claims 1 and 19 are rejected for failing to clearly and distinctly define what is to be performed as it relates to all of the tracked versions of the document.
Claim 2 is rejected for failing to define what a start date and end date of a document entails.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, claim 2 is rejected for failing to clearly and distinctly define what a start date and end date of a document entails.
Claim 5 is rejected for failing to disclose what is being defined by the file system or operating system.  The claim discloses “wherein the actual filename comprises a full directory path name including a full file name and a present storage location of the document defined by a file system or operating system,” and it is unclear as to whether the actual filename, the full directory path name, the full file name or the present storage location is being defined by the file system or operating system.   Therefore, claim 5 is rejected for failing to clearly and distinctly disclose what is being defined by the file system or operating system.
Claim 8 discloses limitation “wherein the results are displayed to the user in an ordered list in which the tracked versions are indexed by a time of document modification, movement or renaming,” and claim 20 discloses limitation “wherein the list of all versions is displayed to the user in an ordered list in which the tracked versions are indexed by a time of document modification, movement or renaming,” and it is unclear if this indexing is meant to describe that document versions are indexed within containers or that this indexing is within the listing of results.  Therefore, claims 8 and 20 are rejected for failing to clearly and distinctly define the context of the indexed versions.
Claim 10 is rejected for failing to define what a multi-part record entails.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, claim 10 is rejected for failing to clearly and distinctly define what a multi-part record entails.
Claims 1 and 19 recites the limitation "each document in the container" in lines 6.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 19 recite the limitation "the corresponding document" in lines 7 and 6-7, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 19 recite the limitation "the document record ID" in lines 12 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 19 recite the limitation "the user" in lines 14 and 15, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "for each listed document" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the multi-part record" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the list of all versions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a system comprising a first component and second component wherein the specification discloses said system components as being merely software components (see specification [0022] and [0105]). The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a processed nor are they a combination of chemical compounds to be a composition of matter. As such, claims 19 and 20 are rejected for failing to fall within a statutory category.



Claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claims 1 and 19 recite a method and a system, respectively, the system comprising multiple elements (components and interfaces), and therefore are a process and a machine, which are statutory classes of invention.
At step 2A, prong one, the claim(s) recite(s):
defining a document record having a unique document record for the document, and comprising an index and a file name of the document; 
defining a backup record for the document in a series of backups, which includes a timestamp for each backup and a bitmask for the document, wherein the bitmask has a single bit position for each document in the container which is set to a first binary value to indicate that the corresponding document is unchanged and a second binary value indicates the document is changed or deleted for a backup.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. That is, other than reciting a system comprising a components and interfaces to perform the defining, nothing in the claim elements preclude the steps from being performed mentally/with pen and paper. For example, a user who receives information regarding a document can define the document record and the backup record. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of a system comprising a first component, a first interface, a second component and a graphical user interface. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising a first component, a first interface, a second component and a graphical user interface amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
receiving a primary query specifying a file name specifying the document; 
resolving a search for the document by analyzing, in response to the primary query, the document record to find an actual file name of the document; 
performing, in a received secondary query using the document record ID, all tracked versions of the document; and 
returning results of the search to the user.

The limitations “receiving a primary query…,” “resolving a search…,” “performing…all tracked versions…” and “returning results…” are in mere data gathering, insignificant extra-solution activity, and  well-understood, routine, and conventional.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and selecting a particular data source or type of data to be manipulated such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Dependent claims 2-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
wherein the tracked versions are generated by at least one of a document modification, movement, or renaming;
wherein the actual filename comprises a full directory path name including a full file name and a present storage location of the document defined by a file system or operating system;
wherein the unique document record comprises a container ID of a container holding the document;
wherein the document record comprises a unique document record ID (DRid) specifying a version, source path and file name of a respective document, a container ID of the container, a start date indicating document creation time, an end date specifying the last date the version of the document existed in the source path, the index, and the multi-part record; and
wherein the unique document record comprises a hash value of the document.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. Nothing in the claim elements preclude the steps from being performed mentally/with pen and paper. For example, a user who receives information regarding a document can define/rename a document, define an actual filename to include a full directory path and present storage location, define a container ID based on the unique document record, define a record ID comprising various elements (e.g., such as a record ID, a version, source path, etc.), and determine a hash value for a document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional element of a system. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
specifying a start date and end date of the document in at least one of the primary or secondary query;
wherein the file name specified in the primary query comprises a partial filename;
wherein a response to the primary query returns a list of all documents having at least the partial filename and a number of versions for each listed document;
wherein the secondary query is performed by a user selecting a desired document of the list of all documents;
wherein the results are displayed to the user in an ordered list in which the tracked versions are indexed by a time of document modification, movement or renaming;
wherein the file name specified in the primary query comprises a partial filename, and wherein the actual filename comprises a full directory path name including a full file name and a present storage location of the document defined by a file system or operating system, and further wherein the list of all versions is displayed to the user in an ordered list in which the tracked versions are indexed by a time of document modification, movement or renaming.


The limitations “specifying a start date…,” “wherein the file name specified in the primary query…,” “wherein a response to the primary query…,” “wherein the secondary query is performed…,” “wherein the results are displayed…,” and “wherein the file name specified in the primary query…” are in mere data gathering, insignificant extra-solution activity, and  well-understood, routine, and conventional.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and selecting a particular data source or type of data to be manipulated such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (U.S. Patent Application Publication No. 2012/0143825; hereinafter Boehm) in view of Morris (U.S. Patent Application Publication No. 2016/0224550) and further in view of Patwardhan (U.S. Patent No. 9,645,892).

Regarding claim 1, Boehm discloses a method of tracking changes to a document comprising: 
defining a document record having a unique document record for the document, and comprising an index and a file name of the document {¶¶ [0042], [0045] objects such as files (e.g., such as documents) are stored in a system as a record along with a specified identifier (e.g., such as a unique document record) and object name; [0089] records may indicate a storeID  (e.g., such as an index) for referencing where the file can be found within the storage devices}; 
defining a backup record for the document in a series of backups, which includes a timestamp for each backup and a bitmask for the document, wherein the bitmask is set to a first value to indicate that the corresponding document is unchanged and a second value indicates the document is changed or deleted for a backup {¶¶ 0053]-[0055], [0089], [0092] bitmask value fields for denoting types of actions for indicating if there is a change/type of change (such as creation, edit, deletion, etc.) to object records; the records identify a timestamps of when each backup was created}, but fails to explicitly disclose wherein the bitmask has a single bit position for each document in the container which is set to a first binary value to indicate that the corresponding document is unchanged and a second binary value indicates the document is changed or deleted for a backup; 
receiving a primary query specifying a file name specifying the document {¶¶ [0071], [0080], [0081] requests/queries for accessing data, the query containing a string/file name for locating an object/file; [0035] query/request may be received at a monitor/interface of a client device}; 
resolving a search for the document by analyzing, in response to the primary query, the document record to find an actual file name of the document {¶¶ [0080], [0081], [0090]  the system searches for a file based upon the query/request, the search determining a path of a file}; 
performing, in a received secondary query using the document record ID, all tracked versions of the document {¶¶ [0080]-[0082] other queries may be issues to determine all versions of a file based on the string/file name}, but fails to explicitly disclose a secondary query. 

Boehm also fails to disclose returning results of the search to the user.

However, Morris discloses:
performing, in a received secondary query using the document record ID, all tracked versions of the document {¶¶ [0016], [0024]-[0026] receiving a secondary query for determining all of the versions of a file for a user to track using an identifier}; and 
returning results of the search to the user {¶¶ [0024]-[0026], [0031], [0040] the results are output to the user as a listing of file versions based on the user request; [0054] display for displaying information to a computer user}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Boehm and Morris before him/her, to modify the teachings of Boehm with the teachings of Morris.  The motivation for doing so would combine the querying of backup records of Boehm with the querying of archived records of Morris to yield the predictable results of augmenting a second query with results from  a second query to provide a more accurate and relevant response.


The combination of Boehm and Morris fails to explicitly disclose wherein the bitmask has a single bit position for each document in the container which is set to a first binary value to indicate that the corresponding document is unchanged and a second binary value indicates the document is changed or deleted for a backup.

However, Patwardhan discloses defining a backup record for the document in a series of backups, which includes a timestamp for each backup and a bitmask for the document, wherein the bitmask has a single bit position for each document in the container which is set to a first binary value to indicate that the corresponding document is unchanged and a second binary value indicates the document is changed or deleted for a backup {Col. 3, Lines 17-56; Col. 5, Lines 31-67; Col. 7, Lines 58 – Col. 8, Line 3: bit map containing flag for determining if a file is changed or not; the bits are set to either 0 or 1 for indicating its status of being modified, removed, created, etc. for identification in a subsequent backup based on bit/flag}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Boehm, Morris and Patwardhan before him/her, to modify the teachings of Boehm with the teachings of Patwardhan.  The motivation for doing so would combine the bitmask of Boehm with the bit map of Patwardhan to quickly and efficiently identify which files in the file system have been changed and might need to be backed up as disclosed by Patwardhan, Col. 8, Line 15-19.


Regarding claim 2, the combination of Boehm, Morris and Patwardhan discloses the method of claim 1 further comprising specifying a start date and end date of the document in at least one of the primary or secondary query {Boehm: ¶¶ [0075], [0081], [0083] creation date and date file ceases to exist}.  

Regarding claim 3, the combination of Boehm, Morris and Patwardhan discloses the method of claim 1 wherein the tracked versions are generated by at least one of a document modification, movement, or renaming {Boehm: ¶¶ [0046], [0083] versions of files are generated based on changes, movement or renaming of the files}.    

Regarding claim 4, the combination of Boehm, Morris and Patwardhan discloses the method of claim 3 wherein the file name specified in the primary query comprises a partial filename {Boehm: ¶¶ [0080], [0090] strings (e.g., such as a partial file name) are used to determine file names}.  

Regarding claim 5, the combination of Boehm, Morris and Patwardhan discloses the method of claim 4 wherein the actual filename comprises a full directory path name including a full file name and a present storage location of the document defined by a file system or operating system {Boehm: ¶¶ [0047], [0053], [0074], [0089] full path identifying file name and storage device location of a file in a file system}.

Regarding claim 9, the combination of Boehm, Morris and Patwardhan discloses the method of claim 1 wherein the unique document record comprises a container ID of a container holding the document {Boehm: ¶¶ [0045], [0089] storeID for locating file on storage devices}.  

Regarding claim 10, the combination of Boehm, Morris and Patwardhan discloses the method of claim 1 wherein the document record comprises a unique document record ID (DRid) specifying a version, source path and file name of a respective document, a container ID of the container {Boehm: ¶¶ [0045], [0048], [0089], [0092]}, a start date indicating document creation time, an end date specifying the last date the version of the document existed in the source path, the index {Boehm: ¶¶ [0075], [0081], [0083], [0089]}, and the multi-part record {Morris: ¶ [0036] multi-version object/file}.

Regarding claim 11, the combination of Boehm, Morris and Patwardhan discloses the method of claim 1 wherein the unique document record comprises a hash value of the document {Boehm: ¶ [0054] hash table of file identifiers}.

Claim 19 contains corresponding limitations as claim 1 and is therefore rejected for the same rationale.

Regarding claim 20, the combination of Boehm, Morris and Patwardhan discloses the system of claim 19 wherein the file name specified in the primary query comprises a partial filename, and wherein the actual filename comprises a full directory path name including a full file name and a present storage location of the document defined by a file system or operating system {Boehm: ¶¶ [0080], [0081], [0090]}, and further wherein the list of all versions is displayed to the user in an ordered list in which the tracked versions are indexed by a time of document modification, movement or renaming {Boehm: ¶¶ [0046], [0092], [0103] timestamped files based on date of movement, change or renaming; Morris: ¶¶ [0027], [0031], [0032], [0040] list of all versions being tracked based on timestamps and changes to files are output to the user}.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 6-8 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bedadala (US 2021/0034571): generating transaction logs and separating the generation of a backup index from the backup process to reduce resource usage during performance of the backup and speed up the backup process while further reducing interaction with the storage manager; 
Dobrean (US 9,659,021): enable a client to backup data to a device and/or restore data from the device independently of a backup server or without a backup server; 
Figueroa (US 2018/0143990): accessing records of a backup file comprising a sequential file of metadata records and data set records in a network storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166